Case 3:20-cr-00621-K Document1 Filed 12/16/20 Page1of1i2 PagelD1

 

 

NORTHERN DISTRICT OF TEXAS
NL FILED
Kelly IN THE UNITED STATES DISTRICT COURT
OR FOR THE NORTHERN DISTRICT OF TEKAS | pec 4 6 x29 b

DALLAS DIVISION

 

 

 

CLERK, U.S. DISTRICT COURT

.. UNITED STATES OF AMERICA By — ip

 

 

 

Vv. NO.
SHERMAN ROBERTS zs
3-20CR0621-K
INDICTMENT
The Grand Jury Charges:
Count One

Conspiracy to Commit Bribery Concerning Programs Receiving Federal Funds
[Violation of 18 U.S.C. § 371]

1. Sherman Roberts was a real estate developer and the President and CEO
of City Wide Community Development Corporation. He relied on and benefited from
government programs including grants and loans to finance his projects.

2 Council Member A, an individual known to the grand jury, was elected to
the Dallas City Council in 2007, and re-elected to the same position in 2009, 2011, and
2013. During Council Member A’s tenure on the City Council, Council Member A also
served as a leader of the Dallas Housing Committee. Council Member A was an agent of
the City of Dallas.

a. Council Member B, an individual known to the grand jury, was a member

of the Dallas City Council in 2018 and was an agent of the City of Dallas.

Indictment—Page | of 11
 

Case 3:20-cr-00621-K Document1 Filed 12/16/20 Page 2of12 PagelD 2

4. The City of Dallas was a local government that received benefits in excess
of $10,000 in each of the fiscal one-year periods beginning on October 1, 2013 through
October 1, 2018, under a Federal program involving a grant, contract, subsidy, loan,
guarantee, insurance, and other form of Federal assistance.

5. From in or around 2013 to in or around August 2018, in the Dallas Division
of the Northern District of Texas and elsewhere, Sherman Roberts, City Council
Member A, and others known and unknown to the grand jury did unlawfully, willfully,
and knowingly combine, conspire, confederate, and agree with each other for Council
Member A to receive bribes from Roberts, intending to be influenced and rewarded, and
further conspired to bribe Council Member B, intending to influence Council Member B,
in connection with a business, transaction, or series of transactions of the City of Dallas,
involving anything of value of $5,000 or more, specifically, Roberts’s real estate
projects, in violation of 18 U.S.C. § 666(a)(2).

6. It was a part and object of the conspiracy that:

a. Council Member A corruptly solicited and demanded, and agreed to accept
and did accept things of value from Roberts with the intent to be influenced and
rewarded in the performance of Council Member A’s official acts as a Dallas City
Council Member and as a leader of the Dallas City Housing Committee that would

advance the business interests of Roberts’s real estate projects; and

Indictment—Page 2 of 11

 

 
 

 

Case 3:20-cr-00621-K Document1 Filed 12/16/20 Page 3of12 PagelD3

b. Roberts enriched himself by corruptly offering, giving, and agreeing to
give things of value to Council Member A and Council Member B for the Council
Members’ performance of their official acts.

Manner and Means of the Conspiracy

7. In return for cash payments and the promise of future payments, Council
Member A, in Council Member A’s official capacity, lobbied and voted for Roberts’s
real estate projects, including projects known as Serenity Place Apartments, Runyon
Springs, and Patriot’s Crossing, located in Dallas, Texas, all of which the coconspirators
concealed from the City Council, the Housing Committee, and the citizens of the City of
Dallas.

8. More specifically, in return for cash payments from Roberts and
employment after Council Member A left the City Council in June 2015, Council
Member A agreed to perform and performed a pattern of official acts to promote and
advance Roberts’s business interests, including: ;

a. supporting and voting for Roberts’s Serenity Place project in a leadership

role on the City of Dallas Housing Committee, including recommending to the

City Council that Roberts’s project receive a conditional loan from the City of

Dallas and other funds totaling $1,997,913;

b. demanding that other applicants who were also seeking City of Dallas

assistance and funding for their real estate projects withdraw their applications in

order to increase Roberts’s chances for the same; and

Indictment—Page 3 of 11
 

Case 3:20-cr-00621-K Document1 Filed 12/16/20 Page4of12 PagelD4

c. voting for Roberts’s Serenity Place project as a City Council Member,

including recommending that the project receive 9% low income housing tax

credits from the Texas Department of Housing and Community Affairs (TDHCA)

and authorizing the City of Dallas to provide funding in the amount of $1,997,913.

9. In return for a cash payment of $600, and the promise of future payments of
$2,000 per month and a lump sum payment of $60,000, Roberts, acting in concert with
Council Member A, also bribed Council Member B to receive favorable treatment from
the City of Dallas in relation to a real estate project known as Patriot’s Crossing.

10. More specifically, in return for such cash payments from Roberts, Council
Member B agreed to perform or performed official acts for Roberts, including:

a. stopping a Request for Proposal from being issued by the City of Dallas

concerning the Patriot’s Crossing project; and

Cc. voting for and advocating for Roberts’s project as a City Council Member
with respect to Patriot’s Crossing.

Overt Acts

11. In furtherance of the conspiracy and to effect the objects thereof, one of the
coconspirators committed, and caused to be committed, the following overt acts, among
others, in the Dallas Division of the Northern District of Texas:

12. Sometime in or about February 2013, the exact date being unknown to the
grand jury, Roberts and Council Member A agreed that Council Member A would

promote Roberts’s real estate projects before the City Housing Committee and the City

Indictment—Page 4 of 11

 

 
 

Case 3:20-cr-00621-K Document1 Filed 12/16/20 Page5of12 PagelD5

Council in exchange for things of value.

13. Onor about February 27, 2013, the City Council along with Council
Member A, voted to authorize the approval for Roberts’s Serenity Place project to
receive 9% low income housing tax credits from TDHCA. The City Council; along with

Council Member A, also voted to award $1,997,913 in the form of a City of Dallas loan

and other funds for the construction of Serenity Place pending award of the tax credits.

14. On or about May 20, 2013, after the City of Dallas received notification

 

from the TDHCA that Roberts’s application had been terminated, Council Member A
lobbied for Roberts’s TDHCA 9% low income housing tax credits Serenity Place project
to be reinstated for consideration by the TDHCA by writing a letter in Council Member
A’s official capacity to the Executive Director of the TDHCA.

15. Onor about May 22, 2013, Council Member A directed the placement of an
addendum item to the Dallas City Council to amend the resolution approved on February
27, 2013 for Roberts’s Serenity Place project in an effort to reinstate the project for
consideration by the TDHCA. Council Member A also voted to authorize the
amendment to extend the land lease agreement between the City of Dallas and Roberts’s
project.

16. In or about February 2014, Council Member A caused other developers
known to the grand jury to withdraw their applications for 9% low income housing tax
credits from City Council consideration thereby reducing the field of tax credits

applicants competing against Roberts.

Indictment—Page 5 of 11

 
 

 

Case 3:20-cr-00621-K Document1 Filed 12/16/20 Page 6of12 PagelD6

17. Onor about February 18, 2014, during a meeting of the Housing
Committee, Council Member A made a motion to designate Roberts’s Serenity Place
project as the key project for Dallas and voted to recommend Roberts’s project to the
City Council for approval.

18. Onor about February 26, 2014, Council Member A voted during a City
Council meeting to approve Roberts’s Serenity Place project to receive the tax credits
from TDHCA. Council Member A also voted to award, conditioned on award of the tax
credits, a $1,000,000 loan for the construction of Serenity Place along with a $959,913
grant for its construction, and a $38,000 predevelopment grant for costs associated with
the TDHCA application for Serenity Place (the grant was not conditioned on the 9% low
income housing tax credits award). Council Member A knew that the vote would benefit
Roberts financially and that Roberts needed the vote for his project.

19. Onor about April 3, 2015,-at approximately 11:18 a.m., Roberts told
Council Member A “right now you and me are making money” in relation to Roberts’s
development projects, including Roberts’s endeavors to develop a project known as
Patriots Crossing.

20. Onor about April 7, 2015, at approximately 9:37 p.m., Roberts told
Council Member A that he believed a city official was trying to push him aside in favor
of another developer to develop the Patriots Crossing project.

21. Onor about April 20, 2015, during a meeting of the Housing Committee,

Council Member A voted to recommend to the City Council a forgivable City of Dallas

Indictment—Page 6 of 11

 
 

 

 

Case 3:20-cr-00621-K Document1 Filed 12/16/20 Page 7of12 PagelD 7

housing development loan for Roberts’s project known as Runyon Springs in an amount
not to exceed $300,000. Council Member A knew the vote would benefit Roberts
financially and knew that Roberts needed the vote for his project.

22. On or about April 28, 2015, at approximately 9:08 a.m., Council Member A
asked Roberts for money, in particular: “... just a few dollars.” Roberts agreed,
referenced incoming funds, and stated, “T’1l share that with you when I get that.”

23. Onorabout May 18, 2015, at approximately 4:28 p.m., Roberts told
Council Member A: “I’m bidding on it [Patriots Crossing].” Council Member A replied
“I am your mouthpiece.” Council Member A further told Roberts “I want to get a copy
of the RFP [Request for Proposal].... I got to figure out what we need to add in it,
Sherman.” Roberts replied, “Okay.” Council Member A assured Roberts with this
response: “to make sure what’s added in it so you can get the bid” and “1 put it on the
next agenda.”

24. Onor about May 31, 2015, at approximately 11:22 a.m., Council Member
A requested money from Roberts, stating, “I can just get with you Monday. I want you
to give me a few dollars...” Roberts responded “Okay.”

25. On or about June 3, 2015, Council Member A caused a closed session
briefing to occur wherein the Dallas City Council considered delaying a RFP for the
Patriots Crossing project.

26. From on or about September 2014 through in or about January 2016,

Roberts received draws from the City of Dallas for his Serenity Place project totaling

Indictment—Page 7 of 11
 

Case 3:20-cr-00621-K Document1 Filed 12/16/20 Page 8of12 PagelD8&

approximately $1,617,051.86, including draws totaling $195,990.87 on or about January
5, 2016, pursuant to invoices Roberts had submitted to the City of Dallas.

27. Onor about August 7, 2018, during a meeting with the then-former Council
Member A and Council Member B, Roberts sought to corruptly influence Council
Member B regarding Roberts’s Patriots Crossing project. Council Member B advised
Council Member A and Roberts that the City of Dallas was drafting a RFP for Patriots -
Crossing. Council Member A, on behalf of Roberts, replied: “You can stop that...” and
further told Council Member B “you going to have to tell them look I don’t want an RFP
in my district...you can stop an RFP.” Council Member A added “the difference is I had
control of Housing.” At another point in the conversation, Council Member A said:
“When I was the chair ... say I was the chair now —I would force Housing to let that
property go into his development — and he would start the project.”

28. During the same meeting on August 7, 2018, Roberts discussed meeting
with other Dallas City Council Members to get to eight votes regarding his Patriots
Crossing project. Council Member A replied: “We got to get to eight and once we get to
eight can you [Council Member B] get it pushed out of the City Council ... you going to
have to help with number 8, too.” Council Member B asked Roberts: “How much is the
project worth ... when it’s said and done, how much goes in Sherman’s bank account?”
Roberts responded: “850 thousand off the residential.” Council Member A replied
“over a period of years...this ain’t like no next year.” Council Member B said: “Once

you’re successful with this project don’t forget about me and [Council Member Al.”

Indictment—Page 8 of 11

 

 
 

 

 

 

Case 3:20-cr-00621-K Document1 Filed 12/16/20 Page9of12 PagelD9

Roberts responded: “I won’t forget about you. That’s where the money is.” Roberts

' further responded: “I know what he’s saying—I always say—the money has never been

an issue, how much and all that, it’s getting to the project because that’s where the money

starts.” Council Member A added “‘it’s a long term process—when you talking about this
type of project in a developer fee it might be 2, 3 years before you get some money.”

29. Onor about August 8, 2018, Council Member B met with Roberts to
discuss the Patriots Crossing project. At the beginning of the meeting, Roberts paid
Council Member B $600 in cash in exchange for stopping the RFP. Council Member B
said to Roberts: “yesterday you said you needed me to stop the RFP.” Roberts replied
“. If there is an RFP coming out, I need you to stop it ... yes, I do.” In the same
meeting, Council Member A asked Roberts “How much is the project worth?” Roberts
replied “About 45 million.” At one point in the conversation, Roberts asked Council
Member B: “You think you can deliver this?” Council Member B replied: “... is this
what you’re asking me to do is to deliver it?” Roberts responded: “Yeah, I want you to
deliver the project.” Council Member B replied: “...that’s what I’m agreeing to...” In
return, Roberts agreed to pay Council Member B a $2,000 monthly stipend until
Roberts refinanced another project, and then at that point, Roberts agreed to pay
Council Member B $60,000 of the proceeds from the refinancing of another project.

All in violation of 18 U.S.C. § 371 (18 U.S.C. § 666(a)(2)).

Indictment—Page 9 of 11

 
 

 

Case 3:20-cr-00621-K Documenti1 Filed 12/16/20 Page10o0f12 PagelD 10

Count Two
Bribery Concerning a Local Government Receiving Federal Benefits
[Violation of 18 U.S.C. § 666(a)(2)]

30. | The Grand Jury hereby adopts, re-alleges and incorporates herein all

allegations set forth in the preceding paragraphs of this indictment as if fully set forth

 

herein.
31. Onor about August 7, 2018, in the Dallas Division of the Northern District
of Texas, the defendant, Sherman Roberts, corruptly offered to give and did give
something of value to Council Member B in connection with a business, transaction, and
series of transactions of the City of Dallas involving anything of value of $5,000 or more,
to wit: votes and other official acts by Council Member B regarding Roberts’s project,
with the intent to influence and reward Council Member B, an agent of the City of Dallas,
a local government that received benefits in excess of $10,000 in the one-year period
beginning October 1, 2017 under a Federal program involving a grant, contract, subsidy,

loan, guarantee, insurance, and other form of Federal assistance.

In violation of 18 U.S.C. § 666(a)(2).

Indictment—Page 10 of 11

 
 

 

Case 3:20-cr-00621-K Document1 Filed 12/16/20 Page11of12 PagelD 11

ERIN NEALY C
UNITED ST, S ATTORNEY

MARC USCH
Assjefant United States Attorney
‘Péxas Bar No. 03493300

ANDREW O. WIRMANI
Assistant United States Attorney
Texas Bar No. 24052287

1100 Commerce Street, Third Floor
Dallas, Texas 75242

Telephone: 214-659-8642
Facsimile: 214-659-8809
marcus.busch@usdoj.gov

 

Indictment—Page 11 of 11

A TRUE BILL

VO)

FOREPERSON

 

 
 

Case 3:20-cr-00621-K Documenti1 Filed 12/16/20 Page12o0f12 PagelD 12

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

 

SHERMAN ROBERTS

 

INDICTMENT

18 U.S.C. § 371
Conspiracy to Commit Bribery Concerning Programs Receiving Federal Funds
(Count 1)

18 U.S.C. ' 666(a)(2)
Bribery Concerning a Local Government Receiving Federal Benefits
(Count 2)

 

2 Counts

 

A true bill rendered

Mepre,

FORT WORTH FOREPERSON

Filed in open court this [ G' day of December, 2020.

 

| Warrant to be Issued

 

 

 
